DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 33-42, 45, and 49-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the functional limitation of “a suction stirring pump is configured to suction…a liquid into the pump, and generate…bubbles in the liquid”. This limitation merely states a functional characteristic without providing any indication about how the 
Furthermore, it is known in the art that there are multiple ways to suction the liquid into a pump and generate bubble in the liquid by cavitation. Therefore, it is not clear which of those ways are encompassed by the claim. Thus, one having ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim (see MPEP 2173.05(g) for more information).
For the purpose of examination, the above limitation will be interpreted as “a suction stirring pump comprising a rotatory blade which is configure for drawing the liquid to the pump and generating bubbles in the liquid by cavitation”.
Claim 33 recites the functional limitation of “a plasma generation mechanism is configured to receive…the liquid from the suction stirring pump,  generate…a plasma in the cavitation bubbles, and supply… the liquid to the recirculation mechanism unit”. This limitation merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The recited functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the apparatus to achieve the functional characteristic or the functional characteristic is due to a manner of operating the device
Furthermore, it is known in the art that a plasma generating mechanism is for generating plasma and there are multiple ways to generate plasma.  Therefore, it is not clear which of those ways are encompassed by the claim. Moreover, it is not clear how a plasma generating mechanism can supply liquid to the recirculation mechanism unit and claim does not recite any structural limitation to perform the function of supplying the liquid to the recirculation mechanism unit. Thus, one having ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim (see MPEP 2173.05(g) for more information).
For the purpose of examination, the above limiting will be interpreted as “a plasma generating mechanism configured for generating plasma in the bubbles and located between the recirculation mechanism unit and the suction stirring pump”. 
Claim 33 recites the functional limitation of “a recirculation mechanism unit is configured to separate…the bubble from the liquid and discharge…a gas…within the recirculation mechanism unit”. This limitation merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The recited functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the apparatus to achieve the functional characteristic or the functional characteristic is due to a manner of operating the device
Furthermore, it is known in the art that a recirculating mechanism unit is for recirculating fluid through at least a circulation loop and the claim does not recite any structural limitation to perform the recirculating function. Also, it is not clear how a recirculating mechanism unit is able to perform the function of separating bubbles form the liquid and discharging gas therewithin. Therefore, one having ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim (see MPEP 2173.05(g) for more information).
For the purpose of examination, the above limitation will be interpreted as “a recirculation mechanism unit comprising a gas release pipe for discharging a gas from the recirculation mechanism unit”. 
Due to the dependency to the parent claim, claims 34-42, 45, and 49-53 are rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 37 and 42 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33-42, 45, and 49-51, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (PG-PUB US 2015/0239759) in view of Ike et al (PB-PUB US 2009/0071910) and Tessien (PG-PUB US 2006/0159561).
 Regarding claim 33, Kang discloses a water treatment apparatus (ABSTRACT). The apparatus comprises
 (1) a liquid reservoir 200 having a vent pipe 24 for escaping gas from the liquid to the atmosphere 17. (i.e. a recirculating mechanism unit comprising a unit comprising a gas release pipe, wherein the recirculation mechanism unit is configured to……, Figure 5, paragraph [0048]); 
(2) a compressor/pump 25 (Figure 5, paragraphs [0047] & [0048]); and
(3) a plasma reactor 100 located between the reservoir 200 and the pump 25, wherein the plasma reactor generates plasma in  microbubbles 15 and supply the liquid to the reservoir 200 (i.e. a plasma generation mechanism between the recirculation mechanism unit and the pump, wherein the plasma generation mechanism is configured to ….., Figure 5, paragraph [0048]).
Kang teaches that the microbubbles 15 are generated in the plasma discharge 18 from a microbubble bubble generator 23  by suppling gas from the reservoir 200 through a compressor/pump 25 (Figure 5, paragraphs [0047] & [0048]), but does not teach a suction stirring pump for drawing the liquid and generating bubble by cavitation. However, Ike et al disclose a water treatment apparatus (ABSTRACT). 
Ike teaches that the apparatus comprises a pump 11 for supplying liquid to a nozzle 12 for creating cavitation bubbles and a plasma generating region P in the cavitation bubbles (Figures 1-4, paragraph [0019] & [0020]). Ike further indicates that the pump 11 can generate cavitation bubbles and impactive force is generated within the bubbles to destroy floating substances microbes or the like in the water without using the equipment with gas supply for generating microbubbles (paragraphs [0022], [0025], & [0027]). Therefore, it would be obvious for one having ordinary skill in the art to utilize a pressurized pump for supplying liquid to the plasma generating region to generate microbubble by cavitation as suggested by Ike in order to effectively treat water by the action of cavitation within the device of Kang.
Ike teaches that the pump 11 comprises a rotation shaft for supplying water to the nozzle 12, resulting in a rapid pressure fall, thus forming cavitation bubbles (paragraphs [0022] & [0029]), but Kang/Ike does not teach the pump comprising a rotatory blade for generating cavitation bubble, However, Tessien discloses a cavitation device for generating cavitation bubbles in a fluid (ABSTRACT). Tessien teaches that the cavitation bubbles are generated by rotating an impeller having a pair of blades and such configuration can benefit the formation of stable bubbles (paragraphs [0002] & [0054] – [0055]). Therefore, it would be obvious for one having ordinary skill in the art to try to rotate an impeller having a pair of rotating blades as suggested by Tessien in order to generate stable cavitation bubbles within the device of Kang/Ike with reasonable expectation of success.
As such, the device of Kang/Ike/ Tessien comprises (i) a pump having a rotary blade which is configure for drawing the liquid to the pump from the reservoir and generating bubbles in the liquid by cavitation and (ii) a plasma reactor located between the reservoir and the pump, where in the plasma reactor is configured to receivr the liquid from the pump,  generate bubbles in the liquid, and supply the liquid to the reservoir. 
Since Kang/Ike/ Tessien comprises substantially the same structures as claimed, it is fully capable of the claimed functions.
It should be noted that “a nanoparticle synthesis apparatus’ is in the preamble. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding claim 34, Kang teaches the pump 25 positioned lower than the plasma discharge region in the liquid 10 (Figure 5). Ike teaches to utilize a pump to supply the liquid for generating bubbles (Figure 1-4, paragraph [0022]). 
Regarding claim 35, since the device of Kang/Ike/Tessien comprises substantially the same structures as claimed, it must have the same outcome unless some limitations are not currently claimed. Moreover, the cited limitations are related to a manner of operating the device which does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 36, the cited pressure range is not a structural limitation, rather a process limiting parameter which does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 37, Tessien teaches that the cavitation bubbles are generated by rotating an impeller having a pair of blades and such configuration can benefit the formation of stable bubbles (paragraphs [0002] & [0054] – [0055]).
Regarding claim 38, Tessien teaches that a heat exchange system 1925 is provided for cooling the fluid (Figure 19, paragraph [0089]). Moreover, since the device of Kang/Ike/Tessien comprises substantially the same structures as claimed, it must have the same outcome unless some limitations are not currently claimed. Moreover, the cited limitations are related to a manner of operating the device which does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 39, Kang teaches a pressure regulator associated with the pump/compressor 25 (paragraph [0046]).
Regarding claims 40-42, Kang teaches that the pump 25, the plasma discharge region 18, and the reservoir 200 are all in fluid communication each other (Figure 5). 
Regarding claim 45, Kang teaches that the liquid is stored in the reservoir 200 (Figure 5, paragraph [0047]). 
 Regarding claim 49, Kang teaches that a conduit 47 is provided to supply the bubbles through the pump from the reservoir (figure 5, paragraph [0048]). Ike teaches to supply the liquid (Figures 1-4, paragraph [0022]).
Regarding claim 50, Kang teaches that conduit connects the pump and he reservoir (Figure 5, paragraph [0048]).
Regarding claim 51, Kang teaches that the plasma discharge 18 is between the pump and the reservoir (Figure 5, paragraph [0047]).
Regarding claim 53, the cited limitation is for intended use. A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (see MPEP 2114). It should be noted that claim does not recite any additional structures that allows the apparatus configured to synthesize nanoparticles.
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (PG-PUB  US 2015/0239759), Ike et al (PB-PUB US 2009/0071910) and Tessien (PG-PUB US 2006/0159561) as applied to claim 51 above, and further in view of Denes et al (PB-PUB US 2004/0007539).
Regarding claim 52, Kang teaches that the plasms reactor comprises electrodes 11 and 12 (Figure 5, paragraph [0045]) while Ike teaches that plasma is generated by electrode 5 (Figure 1-4, paragraph [0019]), but Kang/Ike/Tessien does not teach the electrodes 5 as being consumable for producing nanoparticles of the same. However, Denes et al disclose a water treatment apparatus (ABSTRACT). Denes teaches that the water treatment apparatus is constructed with an upper electrode 19 and a lower electrode 10 for generating plasma therebetween in cavitation bubbles (Figure 1, paragraphs [0025], [0058],&  [0063]), wherein both electrodes comprise silver and silver nanoparticles are produced by consuming silver electrodes during plasma generation (paragraphs [0018], [0024]-[0025], [0044]-[0047], & [0058]). Denes further indicates that silver nanoparticles possess bactericidal properties and are suitable for use in disinfecting water (paragraphs [0024] & [0047]).  Therefore, it would be obvious for one having ordinary skill in the art to utilize silver electrodes as suggested by Denes in order to further disinfect water by silver nanoparticles produced by plasma generation while using the device of Kang/Ike/Tessien.
In addition, the teaching of Denes shows that utilizing a consumable silver electrode is an equivalent material for electrodes in a water treatment apparatus. Therefore, utilizing a consumable silver electrode is within ordinary skill in the art because it is an art-recognized equivalent.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 7 of U.S. Patent No. 10,494,274. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims an apparatus comprising substantially the same structures as that of the issued patent.
Claim 33 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, and 24-25 of copending Application No. 15/665,208 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims an apparatus comprising substantially the same structures as that of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Due to the applicant’s amendments, rejections under 112 first paragraph are withdrawn.
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
In response to arguments that Kang does not teach certain claimed features (page 9 REMARKS), It should be noted that applicant's arguments are against the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Claims 33-42, 45, and 49-53 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795